NOTE: This order is nonprecedentia1.
United States Court of Appeals
for the FederaI Circuit
YOLANDA S. GEIREN,
Petiti0ner,
V.
MERIT SYSTEMS PROTECTION BOARD,
Resp0ndent.
2011_3163 _
Petition for review of the Merit Systems Protection
Board in case no. CH0752100958-I-1.
ON MOTION
ORDER
'I‘he United States Posta1 Service moves to reform the
official caption to designate the Merit Syste1ns Protecti0n
Board as the respondent Yo1anda S. Geiren has not
responded
Pursuant to 5 U.S.C. § 7 7U3(a)(2), the Board is desig-
nated as the respondent when the Board‘s decision con-
cerns the procedure or jurisdiction of the Board. The
employing agency is designated as the respondent when
the Board reaches the merits of the underlying case. We

GEIREN V. MSPB 2
determine that the Board should be designated as the
respondent.
Accordingly,
IT IS 0RDERED TI~IATZ
(1) The motion is granted. The revised official cap-
tion is reflected above
(2) The Board should calculate its brief due date from
the date of this order.
FoR THE CoURT
SEP 2 7  fsi J an H0rbaly
Date J an Horbaly
Clerk
cc: Yo1anda S. Geiren
Lartease M. Tiff1th, Esq. `
Sara B. Rearden, Esq. (Copy of Petitioner's Informal
Brief Enclosed)
s20
r':\1¢Z
s§;'
3°11I‘°
111
0
U.S. CO AP EALS FOR
THE L g|RCUlT
A
SEP 27 2011
JAN HORBAL`I
CLERK